Case 2:20-cv-00281-JRG Document 213 Filed 08/31/21 Page 1 of 5 PageID #: 9505




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    KAIFI LLC,

                    Plaintiff,

           v.                                          Case No. 2:20-cv-281-JRG

    T-MOBILE US, INC. ET AL.,                          JURY TRIAL DEMANDED
                    Defendants.



                       SECOND AMENDED DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED that

the following schedule of deadlines is in effect until further order of this Court:

         Original                   New                                 Event
         Deadline                 Deadline

    December 6, 2021                            *Jury Selection - 9:00 a.m. in Marshall, Texas

    November 8, 2021                            *If a juror questionnaire is to be used, an editable
                                                (in Microsoft Word format) questionnaire shall be
                                                jointly submitted to the Deputy Clerk in Charge by
                                                this date.1

    November 1, 2021                            *Pretrial Conference – 9:00 a.m. in Marshall,
                                                Texas before Judge Rodney Gilstrap

    October 25, 2021                            *Notify Court of Agreements Reached During Meet
                                                and Confer

                                                The parties are ordered to meet and confer on any
                                                outstanding objections or motions in limine. The
                                                parties shall advise the Court of any agreements
                                                reached no later than 1:00 p.m. three (3) business
                                                days before the pretrial conference.


1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
                                                   1
Case 2:20-cv-00281-JRG Document 213 Filed 08/31/21 Page 2 of 5 PageID #: 9506




    October 25, 2021                           *File Joint Pretrial Order, Joint Proposed Jury
                                               Instructions, Joint Proposed Verdict Form,
                                               Responses to Motions in Limine, Updated Exhibit
                                               Lists, Updated Witness Lists, and Updated
                                               Deposition Designations

    October 18, 2021                           *File Notice of Request for Daily Transcript or
                                               Real Time Reporting.

                                               If a daily transcript or real time reporting of court
                                               proceedings is requested for trial, the party or
                                               parties making said request shall file a notice with
                                               the Court and e-mail the Court Reporter, Shawn
                                               McRoberts, at
                                               shawn_mcroberts@txed.uscourts.gov.
    October 15, 2021                           File Motions in Limine

                                               The parties shall limit their motions in limine to
                                               issues that if improperly introduced at trial would
                                               be so prejudicial that the Court could not alleviate
                                               the prejudice by giving appropriate instructions to
                                               the jury.

    October 12, 2021                           Serve Objections to Rebuttal Pretrial Disclosures

    October 4, 2021                            Serve Objections to Pretrial Disclosures; and
                                               Serve Rebuttal Pretrial Disclosures

    September 20, 2021                         Serve Pretrial Disclosures (Witness List,
                                               Deposition Designations, and Exhibit List) by the
                                               Party with the Burden of Proof

    September 17, 2021   September 24,         *Response to Dispositive Motions (including
                         2021                  Daubert Motions). Responses to dispositive
                                               motions that were filed prior to the dispositive
                                               motion deadline, including Daubert Motions, shall
                                               be due in accordance with Local Rule CV-7(e), not
                                               to exceed the deadline as set forth in this Docket
                                               Control Order.2 Motions for Summary Judgment
                                               shall comply with Local Rule CV-56.

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.
                                                  2
Case 2:20-cv-00281-JRG Document 213 Filed 08/31/21 Page 3 of 5 PageID #: 9507




 September 3, 2021       September 10,         *File Motions to Strike Expert Testimony
                         2021                  (including Daubert Motions)

                                               No motion to strike expert testimony (including a
                                               Daubert motion) may be filed after this date
                                               without leave of the Court.

 September 3, 2021       September 10,         *File Dispositive Motions
                         2021
                                               No dispositive motion may be filed after this date
                                               without leave of the Court.

                                               Motions shall comply with Local Rule CV-56 and
                                               Local Rule CV-7. Motions to extend page limits
                                               will only be granted in exceptional circumstances.
                                               Exceptional circumstances require more than
                                               agreement among the parties.

 September 15, 2021                            Deadline to Complete Expert Discovery

(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of the
completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and must
include the CM/ECF header. These copies shall be delivered to the Court within three (3) business
days after briefing has completed. For expert-related motions, complete digital copies of the relevant
expert report(s) and accompanying exhibits shall be submitted on a single flash drive to the Court.
Complete digital copies of the expert report(s) shall be delivered to the Court no later than the
dispositive motion deadline.




                                                  3
Case 2:20-cv-00281-JRG Document 213 Filed 08/31/21 Page 4 of 5 PageID #: 9508




        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Lead Counsel: The Parties are directed to Local Rule CV-1 l(a)(l), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date the
proposed date column should remain blank or indicate that it is unchanged). In other words, the
DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                   4
Case 2:20-cv-00281-JRG Document 213 Filed 08/31/21 Page 5 of 5 PageID #: 9509




    So Ordered this
    Aug 31, 2021




                                  5
